Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 15 and 18, the terms “adult gift or novelty” and “adult surprise gift” renders the claim indefinite because it is not clear as to what constitutes “adult”. That is, the term “adult” may refer to a gift generally intended for an adult aged person, or a sexually themed gift. Paragraph 26 of applicant’s specification also indicates that “adult theme gift may be any gift that fit within…”
Claims 2-14, 16, 17, 19 and 20 are rejected based on their dependency on a rejected Claim. 
Regarding Claim 6, the claim is indefinite because it is not clear if “pulped” is associated with just “card” or both “card” and “paper”. If the former, applicant should amend the claim to read “made from paper or pulped card”. If the latter, applicant should amend the claim to read “made from pulped card or pulped paper”. Appropriate corrections are required.  
Regarding Claim 17, the claim recites the limitation "said protective covering" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 19, the claim depends on Claim 18 which already recites a kit comprising a hollow container, and an outer packaging layer; therefore Claim 19 is indefinite because it is not clear if 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 11, 13, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaccarella (US 2015/0272158).
In view of the 112(b) rejection and for purpose of applying prior art, “adult surprise gift” and variations thereof will be construed as any gift.  
Regarding Claim 1, Vaccarella discloses a surprise gift apparatus comprising: a hollow container having an approximate ovoid outer surface (12c, 12d, or 2, 4); a novelty contained within said container (accessory item, paragraph 2); and an outer packaging layer (sheet material 14) formed around the outer surface of said container (Fig. 6).
Regarding Claim 2, Vaccarella further discloses wherein said hollow container is comprised of two or more sections that cooperate with each other to form an ovoid shape when connected (half-shells 12c, 12d).
Regarding Claim 3, Vaccarella further teaches wherein said hollow container is comprised of two sections that are attached to each other by a hinge (see 30 Fig. 6 and paragraph 33).
Regarding Claim 7, Vaccarella further wherein said hollow container is made from chocolate (paragraph 19).
Regarding Claim 8, Vaccarella further teaches wherein said hollow container is additionally dipped in chocolate (paragraph 19 and Fig. 2); that is Vaccarella discloses superimposed layer of milk 
Regarding Claim 9, Vaccarella further discloses wherein said hollow container (12c, 12d) is encased within a pre-formed hollow chocolate egg (2, 4).
Regarding Claim 11, Vaccarella further disclose wherein said novelty is wrapped in a protective covering (16, 20, Fig. 6). 
Regarding Claim 13, Vaccarella further discloses wherein said outer packaging layer is aluminum (paragraph 21). 
Regarding Claim 15, Vaccarella further discloses a surprise gift apparatus (paragraph 2), comprising: a hollow chocolate shell (2, 4, paragraph 19) having an approximate ovoid outer surface; a novelty contained within said hollow chocolate shell (accessory item, paragraph 2); and an outer packaging layer formed around the outer surface of said hollow chocolate shell (14, 18, Fig. 5).
Regarding Claim 16, Vaccarella further discloses wherein the novelty is wrapped in a protective covering (16, 20, Fig. 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaccarella (US 2015/0272158) as applied in Claim 1 and 15, in view of Bowden et al. (US 2007/0148384).
Regarding Claim 4, Vaccarella discloses wherein the hollow container is plastic (paragraph 20) but is silent to specifically wherein said hollow container is made from a biodegradable or compostable plastic. Bowden is relied on to teach known biodegradable plastic compositions which can be formed into containers, especially containers in contact with food (see abstract, paragraph 15, and 162). Therefore, since both Vaccarella and Bowden are directed to food packages, particularly inedible containers in contact with food, it would have been obvious to use Bowden’s composition to provide a biodegradable plastic container. 
Regarding Claim 5, Vaccarella is silent to wherein said hollow container is made from a plant based material selected from the group consisting of: cornstarch, mushroom mycelium composite material, protein-polysaccharide polymers, and seaweed. However, as similarly applied to Claim 4, Bowden is relied on to teach wherein the container comprises cornstarch (paragraph 58). Therefore, to include cornstarch would have been obvious to one of ordinary skill in the art to provide a biodegradable container. 
Regarding Claim 6, Vaccarella is silent to wherein said hollow container is made from pulped card or paper. However, as similarly applied to Claim 4, Bowden is relied on to teach a biodegradable container, and further teaches wherein the container is made of pulped paper (paragraph 141-143). It would have been obvious to one of ordinary skill in the art to use pulped paper material to achieve a biodegradable container. 


Claims 10, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaccarella (US 2015/0272158) as applied to Claim 1, and in view of Evans (X-rated Easter bunnies deliver SEX TOYS disguised as eggs on streets of New York, mirror.co) 
Regarding Claim 10, Vaccarella is directed to a chocolate egg product containing a “surprise” therein (paragraph 2), wherein the surprise is generically a “product or an accessory item”. Vaccarella does not specifically recite where the wherein said adult gift or novelty is selected from the group consisting of: massage oils; lube; condoms (including flavored); cock ring; edible underwear; edible bra; body paints; butt plug; thongs; small vibrator (such as bullet; handcuffs; blindfolds; whip; feather ticklers; sex dice; love coupons; nipple clamps; candles - massage oil; oral sex candy; anal beads; enhancing supplements; nipple suckers; sex position cards - collectable; bed restraints; aphrodisiac warming oil; clit stimulator; ball gag; body pasties; panty teaser; collar; leash; Ben wa balls; and oral sex games; however, since Vaccarella is generic to any items constitute a “surprise for the consumer”, to select adult themed items would have been an obvious matter of choice. In any case, Evans is relied on to teach a combination of Easter eggs gifts holding an adult theme gift such as vibrators (see page 1). The gifts are “disguised as Easter Eggs” (5th line). 
Therefore, since both Vaccarella and Evans are both directed to Easter egg themed products, both having a product stored therein, it would have been obvious to one of ordinary skill in the art to store adult themed gifts within the hollow container. 
Regarding Claim 14, Vaccarella is silent to wherein the outer packaging layer is black and red and containers branding markings; however, as proposed in the rejection of Claim 6, Evans is relied on to show that it would have been obvious to one of ordinary skill in the art to provide branding markings on 
Regarding Claim 18, Vaccarella discloses a kit for the preparation of an adult surprise gift apparatus, comprising: a hollow container having an approximate ovoid outer surface (2, 4, Fig. 6), said container being made from chocolate (paragraph 19); and an outer packaging layer formed around the outer surface of said container (14, 18, Fig. 6), said outer packaging layer being aluminum (paragraph 21). As applied in Claim 14, Evans is relied on to teach said packaging further containing branding markings.
Regarding Claim 19, the limitations are merely directed a duplication of parts. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04.VI.B). In any case, Evans further teaches a kit having two or more adult surprise gifts (see Easter basket in image on page 1/7). 
Claim 20 is rejected for reasons similar to Claim 10. 

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaccarella (US 2015/0272158) as applied in Claim 11 and 15, in view of Sdahl (US 2021/0009330).
Regarding Claims 12 and 17, Vaccarella is silent to wherein said protective covering is selected from the group consisting of cellophane, biodegradable or compostable plastic, and protein-polysaccharide material. Sdahl is relied on to teach a protective covering for similar products .i.e. hollowed container having a novelty gift inside (paragraph 3). Sdahl further discloses a protective wrapping that is biodegradable (paragraph 42, 44). Therefore, since it is known to use biodegradable food wrapping in similar products, it would have been obvious to one of ordinary skill in the art to modify the protective wrappings have biodegradable properties. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792